DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The  phrase “first state spring” (three instances) in paragraph [034] should read – first stage spring --
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 24 – “bottom pend” should read -bottom end-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "said top sear pivot point" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said top arm" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-23 are rendered indefinite for depending from claim 1.
Claim 24 recites the limitation "said top sear pivot point" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said top arm" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said safety lever" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-27 are rendered indefinite for depending from claim 24.
Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) at least a safety lever having a top end configured to cooperate with a transfer arm bottom portion (as required of claim 1) or at least a second stage spring positioned to bias a second stage sear in a clockwise direction as claimed. US 11,359,878 B2 to Moretti is considered the most relevant known prior art to the claimed invention (see Figs. 9-19) who does not anticipate the invention as claimed. The known prior art fails to make obvious modification of Moretti to arrive at the claimed features.
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641